


Exhibit 10.40

 

 

September 10, 2003

 

Ms. Laurie Torres

615 Church Street

Half Moon Bay, CA 94019

 

Dear Laurie:

 

On behalf of Protein Design Labs, Inc., I am pleased to extend to you an offer
for the position of Vice President, Human Resources reporting to me, PDL’s Chief
Executive Officer. Of course, your appointment as an officer of PDL is subject
to approval by PDL’s Board of Directors.

 

The monthly salary for this position is $16,666.67  ($200,000.00/annually).  We
offer our employees an attractive benefits package, including a comprehensive
medical policy and dental plan, as well as life insurance coverage.

 

In addition, PDL is prepared to offer you a hiring bonus of $35,000, plus an
additional amount to compensate you for the tax liability you will incur as a
result of receipt of the bonus such that the amount you will receive shall be
$35,000 (the “Bonus Amount”). Such Bonus Amount shall be payable and included
with your first paycheck from PDL.  If you voluntarily terminate your employment
with PDL or if your employment is involuntarily terminated for cause prior to
your second anniversary with PDL, the $35,000 will be immediately due and
payable to PDL as follows:

 

Termination prior to the first year anniversary

 

100% due and payable

 

Termination prior to the second year anniversary

 

50% due and payable

 

Termination following the second year anniversary

 

0% due and payable

 

 

Furthermore, in the event you move your primary residence, PDL agrees to provide
you a relocation bonus of $115,000.00, plus an additional amount to compensate
you for the tax liability you will incur as a result of receipt of such amount
such that the amount you will receive shall be $115,000 (the “Relocation
Amount”). Such Relocation Amount shall be used towards the purchase of a home in
the Bay Area in closer proximity to PDL, and shall be paid only upon closing of
your purchase of that home.  The Relocation Amount must be used no later than
November 3, 2004.  If you voluntarily terminate your employment with PDL or if
your employment is involuntarily terminated for cause prior to your second year
anniversary, the $115,000 will be immediately due and payable to PDL as follows:

 

Termination prior to the first year anniversary

 

100% due and payable

 

Termination prior to the second year anniversary

 

50% due and payable

 

Termination following the second year anniversary

 

0% due and payable

 

 

--------------------------------------------------------------------------------


 

Finally, in addition to our salary and benefits packages, I am pleased to offer
to you options to purchase 105,000 shares of Protein Design Labs Common Stock
under a PDL stock option plan.  This offer is subject to the approval of the
Board of Directors (or an appropriate committee of the Board) and your execution
of our standard Stock Option Agreement.  The options will vest over four years,
with one-fourth of the options vesting after one year of employment and the
remainder vesting in equal monthly increments over the remaining three years. 
The exercise price will be equal to the fair market value of the stock at the
close of the market on the date you join PDL.

 

For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.  Such documentation must be provided to us within three (3)
business days of your date of hire.

 

As a Protein Design Labs employee, you are free to resign at any time, just as
Protein Design Labs is free to terminate your employment at any time, with or
without cause.

 

To indicate your acceptance of our offer, please sign and date one copy of this
letter in the space provided below and return it to Kurt Eggimann, in the
enclosed envelope by the date indicated below.  PDL agrees to not make public,
without prior authorization from you, your acceptance of this offer.  This
letter, along with an agreement relating to proprietary rights between you and
PDL, sets forth the terms of your employment with PDL and supersedes any prior
representations or agreements, whether written or oral.  This letter may not be
modified or amended except by a written agreement, signed by PDL and by you.

 

We are very excited at the prospect of your joining Protein Design Labs as a key
contributor starting November 3, 2003. This offer will remain open until
September 15, 2003, at which time it will expire if not previously accepted.

 

Sincerely,

 

 

 

 

/s/ Mark McDade

 

 

/s/ Laurie Torres

 

Mark McDade

 

Laurie Torres

Chief Executive Officer

 

 

 

 

9/12/2003

 

 

 

Date

 

--------------------------------------------------------------------------------
